Exhibit 10.1

 

[Olin Letterhead]

 

July 29, 2005

 

[Name and Address]

 

RE:     Notice of Non-Extension of Executive Agreement

 

Dear             :

 

As you know, the term of the current Executive Agreement between you and Olin
Corporation (“Olin”), dated November 1, 2002, would automatically extend for one
additional year (that is, through October 31, 2008) unless Olin provides you at
least 90 days advance written notice of its decision not to extend the term.
This letter shall constitute notice to you that Olin has decided not to extend
the term of the Executive Agreement beyond its currently scheduled termination
date of October 31, 2007. Olin’s present intention would be at such time to
enter into new revised arrangements with you upon the expiration of the term of
your current Executive Agreement (or earlier, if you were to agree voluntarily
to enter into any such new arrangements in exchange for the surrender and
termination of your current Executive Agreement), which would be substantially
similar to the executive agreement and change of control agreement given to
other senior officers.

 

Very truly yours, OLIN CORPORATION    